Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This action is in response to the application filed on 04 March 2021.
Claims 21-40 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/04/2021 has being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21, 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 of U. S. Patent No. 10958612, claims 1, 11 and 16 of U.S. Patent No.10484324 and claims 1, 8, 15 of U. S. Patent No. 10560416. Although the claims at issue are not identical, they are not both sets of claims are directed to providing contextual information for display to the user from backend systems thus the instant claims are obvious of the prior patented claims since instant claims intends to broaden the patented claims and are all encompassed in the prior patented claims.

For example: 
     Instant Application: 17/192663 
Patent No:10958612
21. (New) A system for prompting action in a backend system, the system comprising: a non-transitory, computer-readable medium that contains instructions; a processor that executes the instructions to perform stages including: installing a hero agent on a user device, the hero agent enabling the user device to communicate with a hero server; detecting, by the hero agent, trigger content within an application, the application being unassociated with a plurality of backend systems; based at least in part on the hero agent detecting the trigger content, identifying at the hero server at least a first backend system from a plurality of backend systems associated with the user device; constructing, at the hero server, hero content for visually displaying a relationship between the trigger content within the application and a suggested 

28. (New) A non-transitory, computer-readable medium containing instructions executed by at least one processor to perform stages for generating hero cards, the stages comprising: installing a hero agent on a user device, the hero agent enabling the user device to communicate with a hero server; detecting, by the hero agent, trigger content within an application, the application being unassociated with a plurality of backend systems; based at least in part on the hero agent detecting the trigger content, identifying at the hero server at least a first backend system from a plurality of backend systems associated with the user device; constructing, at the hero server, hero content for visually displaying a relationship between the trigger content within the application and a suggested action to be performed in the first backend system; and displaying, at the user device within the application, a first 

34. (New) A method for presenting backend content within an application using hero cards, comprising: installing a hero agent on a user device, the hero agent enabling the user device to communicate with a hero server detecting, by the hero agent, trigger content within an application, the application being unassociated with a plurality of backend systems; based at least in part on the hero agent detecting the trigger content, identifying at the hero server at least a first backend system from a plurality of backend systems associated with the user device; constructing, at the hero server, hero content for visually displaying a relationship between the trigger content within the application and a suggested action to be performed in the first backend system; and displaying, at the user device within the application, a first action button for performing the suggested action in the first backend system from the application.

trigger content within an application, the application being unassociated with 
a plurality of backend systems;  in response to detecting the trigger content, sending a service request from the hero agent to the hero server;  based at least in part on the trigger content, identifying at the hero server at least a first backend system from the plurality of backend systems associated with the user device;  constructing, at the hero server, hero receiving, 
at the hero agent, the hero content from the hero server, the hero content 
including result information received from the first backend system and associated with the trigger content;  and displaying a hero card containing the hero content at the user device within the application, the hero card including a first action button for performing the suggested action in the first backend system from the application. ________________________________
  11.  A non-transitory, computer-readable medium containing instructions 
executed by at least one processor to perform stages for generating hero cards, the stages comprising: installing a hero agent on a user device, the hero agent enabling the user device to communicate with a hero server;  detecting, by the hero agent, trigger content within an application, the application being unassociated with a plurality of backend systems;  in response to detecting the trigger content, sending a service request from the hero agent to the hero server;  based at least in part on the trigger content, identifying at the hero 
server at least a first backend system from the plurality of backend systems 
associated with the user device;  constructing, at the hero server, hero 
content for visually displaying a relationship between the trigger content 
within the application and a suggested action to be performed in the first 
backend system; receiving, at the hero agent, the hero content from the hero server, the hero content including result information received from the first backend system associated with the trigger content; and displaying a hero card containing the hero content at the user device within the application, the hero card including a first action button for performing the suggested action in the first backend system from the application.
------------------------------------------------------
16.  A method for presenting backend content within an application using 
hero cards, comprising: installing a hero agent on a user device, the hero 
in response to detecting the trigger content, sending a service request from the hero agent to the hero server;  based at least in part on the trigger content;  identifying at the hero server at least a first backend system from the plurality of backend systems associated with the user device;  assembling, at the hero server, hero content for visually displaying a relationship between the trigger content within the application and a suggested action to be performed in the first backend system;  receiving, at the hero agent, the hero content from the hero server, the hero content including result information received from the first backend system and associated with the trigger content;  and displaying a hero card containing the hero content at the user device within the application, the hero card including a first action button for performing the suggested action 
.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444